TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00296-CV


                                       In re LaDelle Abilez


                                         K. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-14-002010, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING

                              ORDER TO SHOW CAUSE

PER CURIAM

                This is a contempt proceeding ancillary to the appeal of K. G. The subject of this

proceeding is court reporter LaDelle Abilez, who has failed to comply with this Court’s order to

file the reporter’s record.

                On May 28, 2015, we ordered Abilez to file the record by June 8, 2015, and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.

                Therefore, it is hereby ordered that LaDelle Abilez shall appear in person before

this Court on Wednesday, June 24, 2015, at 3:00 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions
imposed for her failure to obey our May 28, 2015 order. This order to show cause will be

withdrawn and Abilez will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of the Court receives the complete reporter’s record on or before Monday,

June 22, 2015.

                 It is ordered on June 10, 2015.



Before Justices Puryear, Pemberton and Bourland